Citation Nr: 0737508	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  97-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected left shoulder dislocation, status post 
arthroplasty.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision issued by the RO.  

The Board last remanded this appeal back to in August 2005 
for further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In August 2005, the Board found that the June 2003 VA 
orthopedic examination report was not adequate for the 
purpose of evaluating the service-connected left shoulder 
disability.  The Board requested that the veteran should be 
scheduled for a thorough VA examination in order to evaluate 
the current severity of the service-connected left shoulder 
disability.  

The Board is aware that the veteran was scheduled for an 
examination in October 2005.  The veteran failed to report 
for the scheduled examination and there is no response from 
him directly that would explain this failure to report.  
However, in an October 2007 informal hearing presentation, 
the veteran's representative reported that the veteran did 
not report because he misunderstood the purpose for the 
scheduled examination.  

The representative indicated that the veteran attempted to 
clarify the purpose of this scheduled examination, but was 
unable to reach anyone to explain the notification he 
received.  Reportedly, the veteran was willing to report for 
a new examination.  

Thus, it is the judgment of the Board that the veteran should 
be scheduled for a new examination to determine the current 
severity of the service-connected left shoulder disability.  
The importance of having current examination findings in 
light of the veteran's apparent desire to appear support this 
decision.  

The Board reminds the veteran; however, that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  

Accordingly, if the veteran's fails to cooperate with the 
VA's efforts to assist him by failing to report for the new 
examination without explanation, no further effort will be 
expended to assist him in this regard and his claim will be 
evaluated on the evidence of record.  See 38 C.F.R. § 3.655 
(2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected left shoulder 
disability.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claim.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
left shoulder disability.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and should be so 
documented in the examination report.  

All tests and studies that the examiner 
deems necessary should be performed.  The 
examination report should include a 
complete rationale for the opinions 
expressed.  

The examiner should conduct range of 
motion testing of the left shoulder.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, or incoordination 
associated with the shoulder disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain or any 
of the other symptoms noted above during 
flare-ups or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the shoulder, 
and if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

3.  After completion of all indicated 
development, the veteran's claim of an 
increased evaluation for the service-
connected left shoulder disability should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  





